Citation Nr: 0508619	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-21 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability evaluation for 
service-connected Crohn's disease, currently evaluated as 
thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991, and from September 1999 to July 2000.  


This claim comes before the Board of Veteran's Appeals 
(Board) from a June 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans' Affairs (VA), which, among other things, granted 
service connection for Crohn's disease and assigned an 
initial disability rating of 10 percent, effective July 12, 
2000.  The veteran appealed only the Crohn's disease issue.  
In a July 2003 rating decision, the RO increased the 
evaluation for Crohn's disease to 30 percent effective July 
12, 2000.  The issue of the evaluation to be assigned for 
this disability remains before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  


FINDING OF FACT

Service-connected Crohn's disease is productive of no more 
than moderately severe symptoms, with frequent exacerbations. 


CONCLUSION OF LAW

The criteria for an increased disability rating higher than 
30 percent have not been met for service-connected Crohn's 
disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Disability Evaluation - Crohn's Disease

This appeal arises from the RO's June 2001 rating decision, 
which granted service connection for Crohn's disease and 
assigned an initial disability rating of 10 percent effective 
July 12, 2000.  A subsequent rating decision, issued in July 
2003, increased the evaluation for Crohn's disease to 30 
percent effective July 12, 2000.  There is a distinction 
between a claim for an increased rating for a disability for 
which service connection has long been in effect and an 
appeal of an initial rating assigned for a disability upon a 
grant of service connection.  The latter is the case here.  
Here, RO assigned a 10 percent rating for Crohn's disease and 
then increased the rating to 30 percent, both effective on 
the day after the veteran's discharge from active duty.  As 
such, the Board evaluates the extent of impairment due to 
Crohn's disease throughout the entire period beginning with 
the filing of the claim in February 2001, and considers 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
The severity of a service-connected disability is determined 
by an application of criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  The 
Schedule does not specifically provide criteria for Crohn's 
disease.  Evaluation of a service-connected disability in 
accordance with schedular criteria that closely pertain to an 
analogous disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted in such 
circumstances.  38 C.F.R. § 4.20 (2004).  Crohn's disease is 
currently evaluated by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2004) for ulcerative colitis.

Under Diagnostic Code 7323, the 10 percent rating 
contemplates moderate impairment, including infrequent 
exacerbations.  A 30 percent evaluation is appropriate for 
moderately severe impairment, with frequent exacerbations.  
For severe impairment, with numerous attacks per year and 
malnutrition, and the individual's health being only fair 
during remissions, a 60 percent rating is assigned.  
Pronounced impairment, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess, warrants a 100 percent evaluation.  
See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2004).

Service medical records from the second period of active duty 
indicate treatment for complaints of intermittent abdominal 
pain and bloody diarrhea.  The veteran was diagnosed with 
Crohn's disease following a colonoscopy in March 2000.  

After service, the veteran was examined by VA in May 2001.  
The examination report notes complaints of intermittent 
diarrhea with no hematochezia (bloody stools); weight was 
stable; the examination was otherwise unremarkable.  The 
veteran was again diagnosed with Crohn's disease, and treated 
with medication (mesalamine).  Based upon these findings, 
service connection was granted and an initial 10 percent 
rating was assigned.  

VA outpatient medical records indicate that Crohn's disease 
symptoms were 
well-managed with medication until around September 2001, 
when exacerbated symptoms were reported.  The veteran had 
bloody stools, and mesalamine reportedly was not particularly 
effective.  As of October 2001, the veteran's mesalamine 
dosage reportedly was increased, and he was placed on 
Prednisone.  Based upon these records, the RO increased the 
evaluation to 30 percent.  

However, a doctor specifically noted in late November 2001 
that, with increased medication, symptoms improved.  As of 
mid-2003, the veteran's gastrointestinal symptoms, and his 
weight, remained stable.  While the veteran reportedly has 
abdominal pain due to medication, he does not have nausea or 
experience vomiting; nor does he have bloody stools.  See 
2003 VA outpatient treatment records.        
   
Given that the veteran reported worsened symptoms in his 
notice of disagreement post-dating the May 2001 VA 
compensation and pension (C&P) examination, the Board 
considered whether another, more contemporaneous C&P 
examination was in order.  However, a careful review of VA 
outpatient treatment records dated after September 2001 (when 
the notice of disagreement was received) indicate that the 
symptoms, while reportedly exacerbated around that time, 
subsequently had improved with medication, as noted in 
November 2001 and April 2003 records.  The record contains no 
additional medical evidence suggesting that the symptoms 
again became exacerbated after April 2003, despite the 
increased dose of mesalamine and Prednisone therapy.  Nor did 
the veteran himself specifically state that symptoms again 
became exacerbated after April 2003.  Rather, he generally 
stated in August 2003 that he believes he is "in the 100 % 
category" due to Crohn's disease, which, in the Board's 
opinion, is not a statement that symptoms themselves had 
worsened.  Thus, the Board concludes that the current record 
contains "sufficient competent medical evidence" (see 
38 C.F.R. § 3.159(c)(4)(i) (2004)), and that another 
examination is not warranted under these facts so as to 
preclude the Board's adjudication of the claim at this time. 

Nor does the record support an evaluation higher than the 30 
percent currently assigned under Diagnostic Code 7323.  To 
merit the next higher rating of 60 percent, the evidence must 
show severe impairment - the criteria for 60 percent  
contemplate significant problems, such as malnutrition, and 
essentially, periods of ongoing symptoms more frequent than 
remission periods with health being only fair during 
remission.  On the contrary, even in March and April 2001, it 
was noted that the veteran's weight was gradually increasing; 
appetite was improved; and there was minimal abdominal pain 
and diarrhea, and no bloody stools.  While evidence dated in 
September - October 2001 indicate reportedly exacerbated 
symptoms, they apparently were temporary and were resolved 
subsequently with medication, as documented in November 2001 
records.  The veteran's condition was described as "stable" 
in late 2001, although occasional bloody stools and mild 
abdominal pain were noted.  The veteran himself reported in 
September 2001 that he is asymptomatic when he is taking 
medication.  In short, there is no medical evidence that the 
veteran's health due to Crohn's disease symptoms had 
deteriorated markedly over the last several years so that a 
60 or 100 percent rating is warranted.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  The veteran himself does not 
maintain that his employability is impeded or precluded due 
to Crohn's; nor is there evidence that Crohn's symptoms were 
so significant as to require hospitalization or confinement.  
On the contrary, the record indicates that medical care for 
Crohn's has been limited to outpatient visits and 
prescription medication.  Accordingly, the Board finds that 
extraschedular evaluation is not warranted under 38 C.F.R. § 
3.321 (2004).   

As the preponderance of the evidence is against the claim, 
the benefit-of-reasonable doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

In this case, the veteran appealed the initial disability 
evaluation assigned upon the grant of service connection for 
Crohn's disease.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a February 2001 
letter pre-dating the rating decision from which this appeal 
stems, the RO explained the elements of a service connection 
claim, as service connection was not yet in effect for 
Crohn's disease.  It also explained that the RO would assist 
him further by obtaining other records, such as medical 
records and records of other Federal agencies, if the veteran 
provides sufficient information about these records to enable 
it to do so, and that an appropriate VA medical examination 
would be provided as warranted.  Importantly, the letter 
explained that the veteran ultimately bears the 
responsibility for substantiating his claim.  

After the grant of service connection for Crohn's disease, 
the issue became an appropriate rating assignment for this 
disease.  In a June 2003 letter, the RO explained the status 
of the claim; what evidence and information were of record to 
date; the veteran's and VA's respective responsibilities in 
claim development; and what the evidence must show to 
establish entitlement to a higher rating than that assigned 
by the RO.  The letter explicitly stated that additional 
evidence is needed to establish such entitlement, and asked 
the veteran to inform the RO if he desires assistance in 
obtaining such evidence or send the items himself.

Thus, with the letters discussed above, the veteran had ample 
notice of what is required to substantiate his claim, what is 
missing and why the claim remains denied, what VA must do to 
assist him, and what he himself must do to substantiate the 
claim.  

As for the fourth element, the Board acknowledges that the RO 
did not explicitly and literally ask the veteran to send any 
evidence in his possession pertinent to the claim.  This 
failure was rectified with the issuance of the SOC, which set 
forth the text of 38 C.F.R. § 3.159, including the provision 
that the veteran may submit any evidence in his possession 
pertinent to the claim.  Clearly, the veteran understood that 
the issuance of an SOC with instructions for appeal means 
that the determination remains unfavorable (assuming that he 
desires the maximum schedular evaluation), and in response, 
he filed a Form 9 to perfect his appeal.  Further, with the 
SOC and June 2003 letter, the veteran was on notice that the 
increased rating claim (for 60 or 100 percent) remains 
unsubstantiated, and requires action on his part.  He did not 
submit any new evidence after Form 9 was filed in August 
2003; not did he ask for additional development assistance.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC, after the 
issuance of the rating decision from which this appeal 
arises.  The law basically requires that a valid VCAA notice 
include the key elements outlined above; it does not mandate 
a single letter that accomplishes the requisite notice.  
Here, the Board has determined that the key elements of a 
valid VCAA notice, have been communicated to the veteran, and 
any technical failure to send a single, complete notice to 
him before June 2001, was, at most, harmless error.  See, 
e.g., 38 C.F.R. § 20.1102 (2004). 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical and personnel records, 
which proved to be of significant importance in granting 
service connection for Crohn's disease.  Also obtained were 
VA medical records and the veteran's written statements.  The 
veteran was given an opportunity to testify personally before 
the Board, but did not indicate in Form 9 that he desired a 
hearing.  Again, he had ample notice that medical evidence 
must show that Crohn's is more severe than as documented in 
the evidence of record to warrant a 60 or 100 rating, and did 
not submit more information or evidence after the SOC was 
issued, or ask the RO for further assistance.  The Board 
finds it reasonable to interpret his inaction to mean that he 
is satisfied with the development in his claim.  Thus, 
further development is unlikely to add more relevant evidence 
or information.      




ORDER

An increased disability evaluation for service-connected 
Crohn's disease, currently evaluated as 30 percent disabling, 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


